Citation Nr: 1733738	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  09-24 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a skin disorder, to include basal cell carcinoma status post excision, actinic keratosis, or tinea versicolor of the face, and to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967, with service in the Republic of Vietnam.  

This matter is before the Board of Veteran's Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. Basal cell carcinoma did not manifest in-service and was not shown to be casually or etiologically related to an in-service event, injury or disease, to include herbicide exposure.

2. Actinic keratosis and/or tinea versicolor did not manifest in-service and were not shown to be attributable to service, to include herbicide exposure.


CONCLUSIONS OF LAW

1. Basal cell carcinoma was not incurred in, or aggravated by service. 38 U.S.C.A. §§ 1110, 5013, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2. Actinic keratosis and/or tinea versicolor were not incurred in, or aggravated by service. 38 U.S.C.A. §§ 1110, 5013, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In May 2008 prior to the July 2008 rating decision, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records (STRs) with the claims file. In addition, the RO associated the Veteran's identified VA and private treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The Board notes that neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Compliance with Prior Remand

Previously, the case was before the Board in July 2016. In addition, the case was previously remanded in September 2015 and December 2012. The case was remanded for additional development and to afford the Veteran a VA examination. The November 2015 supplemental statement of the case (SSOC) was resent to the Veteran in April 2017. VA treatment records from September 2015 to March 2017 have been associated with the claims file. Translations were obtained of identified documents and have been associated with the claims file.  The Veteran was afforded a VA examination in July 2016 and a supplemental opinion in February 2017. As such the Board finds that there has been substantial compliance with the prior remand. 

III. Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service. 38 U.S.C.A. §§ 1110, 1131. To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service. 38 C.F.R. § 3.303(d).

The Board notes that the Veteran is not asserting that his claimed disability resulted from him engaging in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (b) (West 2014) are not applicable. 

Additionally, Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307. 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(e). 

The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e), 3.313, 3.318.  

VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 68 Fed. Reg. 27630 -7641 (2003).  The Veteran's currently diagnosed basal cell carcinoma is not a disability for which presumptive service connection may be granted in association with exposure to herbicides. See 38 C.F.R. § 3.307(a)(6), 3.309(e).

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA. In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV. Analysis

The Veteran contends he is entitled to service connection for a skin disorder, to include as a result of herbicide exposure. The Veteran has reported that his basal cell carcinoma is a result of his exposure to herbicides in-service. The Veteran is competent to describe his ongoing symptoms and in service exposure and his statements are credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran has a diagnosis of basal cell carcinoma. See July 2016 VA examination. The Veteran contends that his in-service exposure to herbicides resulted in his ongoing basal cell carcinoma. 

The Veteran served in the Republic of Vietnam from March 1966 to March 1967. As such, exposure to herbicides is presumed. The Veteran's service treatment records have been associated with the claims file. At separation the report of medical examination and clinical evaluation noted that the Veteran's skin, head, face, neck and scalp was normal. See April 1967 report of medical examination. On the April 1967 report of medical history the Veteran denied having a skin disease, tumor growth, cyst or cancer. See April 1967 report of medical history. 

The issue is whether the Veteran's basal cell carcinoma is related to his in-service exposure to herbicides. 

Turning to the medical evidence, the Veteran was afforded a VA examination in April 2004. See April 2004 VA examination. A history of multiple basal cell carcinoma was noted. The examiner attributed the Veteran's basal cell carcinoma to chronic sunlight exposure not to Agent Orange exposure. 

Next, the Veteran was afforded a VA examination in October 2015. The examiner noted a diagnosis of basal cell carcinoma, with status post multiple excisions on his face. See October 2015 VA Examination. The examiner found the Veteran's basal cell carcinoma was less likely than not incurred in or caused by his active service. The examiner noted multiple facial scars caused by basal cell carcinoma lesions, initially diagnosed in 2001. The examiner noted that a review of the medical literature states that basal cell carcinoma is due to chronic sunlight exposure and not due to exposure to Agent Orange. 

Then, the Veteran was afforded a VA examination in July 2016. The examiner noted a diagnosis of basal cell carcinoma, with recent excisions of the right forehead and right cheek. See July 2016 VA examination. The examiner found that it was less likely than not that he Veteran's basal cell carcinoma was incurred in or caused by the claimed in-service, injury, event or illness. It was noted that the Veteran was diagnosed with skin cancer several decades after discharge from service. The examiner noted a review of the medical literature failed to show that herbicides or Agent Orange exposure is a risk factor in the development of skin cancer. The examiner noted that VA has not placed skin cancer or basal cell carcinoma as a presumptive disease associated with exposure to herbicides. Id.  

A subsequent supplemental VA opinion was associated with the claims file in February 2017. See February 2017 supplemental opinion. The examiner noted that the Veteran has been previously treated for basal cell carcinoma, and it was less likely than not that this is due to herbicide exposure. Further the examiner found that the Veteran's basal cell carcinoma was not causally or etiologically related to his active service. The examiner noted the Veteran developed skin cancer several decades after discharge making its onset less likely than not related to service. Noting a long time lapse between active service and the development of basal cell carcinoma the examiner noted that such is against finding an etiological nexus. The examiner noted an additional review of the medical literature failed to show any etiological relationship between herbicide exposure and the development of basal cell carcinoma. Id. The Board finds this opinion is entitled to probative weight, as the examiner's opinion was based on a thorough medical examination, review of the medical literature and the claims file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). As such, the Board finds the examination and opinion is of high probative value.

VA treatment records have been associated with the claims file. Treatment records in September 2001 note a basal cell carcinoma on the right side of the chin, with surgical excision. See September 4, 2001 surgery report. Treatment records in October 2002 note basal cell carcinoma on the upper left cheek and lower left check, and surgical excision was performed. See October 29, 2002 surgery note. April 2005 treatment records note removal of pigmented basal cell carcinoma on the left side of the forehead. See April 26, 2005 treatment record. 

A private opinion from the Veteran's treating physician has been associated with the claims file. The Veteran's treating physician noted that the Veteran has been undergoing surgery for skin cancers and his skin cancer is a result of Agent Orange exposure while serving in Vietnam. See May 5, 2008 private opinion. The Board finds this opinion is of lessened probative value, as it is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against finding that entitlement to service connection for basal cell carcinoma, as due to herbicide exposure, is warranted. The Board notes the Veteran's reports of his in-service exposure and he is competent to relay his exposure to herbicides. While, the Veteran is competent to testify as to his observations his testimony must be weighed against the other evidence of record. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Here, the Veteran's statements as to whether his basal cell carcinoma is related to in-service herbicide exposure are outweighed by the other evidence of record. The Board finds that the medical evidence is more probative and credible than the lay opinions of record. 

While the Veteran has reported that his current basal cell carcinoma is a result of exposure to herbicides the Board finds the VA examinations and opinions which were based on the examiner's medical expertise and well-reasoned rationale are more probative. In particular the July 2016 VA examination and supplemental opinion in February 2017 were based on the examiner's medical expertise, a review of the medical literature and provided a well-reasoned rationale and as a result are entitled to significant probative weight. The July 2016 VA examiner found that it was less likely than not that Veteran's basal cell carcinoma was due to his herbicide exposure. Further, the examiner found that the Veteran's basal cell carcinoma was not causally or etiologically related to his active service. The examiner noted the Veteran developed skin cancer several decades after discharge making its onset less likely related to service. The examiner noted that a long time elapse between active service and the development of basal cell carcinoma is against an etiological nexus. Further, an additional review of the medical literature failed to show any etiological relationship between herbicide exposure and the development of basal cell carcinoma. The Board notes at separation from service the Veteran's clinical exanimation in April 1967 was normal. This normal finding is inconsistent with on-going manifestations of pathology. The Board finds the Veteran's statements are outweighed by the July 2016 and February 2017 VA examiner's opinion, as this credible probative opinion, is entitled to significant weight and weighs against the claim. As such service connection is not warranted. 

VA, private and SSA treatment records associated with the claims file do not contradict the VA examinations and are absent indications of a relationship between the Veteran's basal cell carcinoma and in-service exposure to herbicides. While the Veteran has reported that his current symptoms are a result of exposure to herbicides in-service the Board finds these are outweighed by the more credible and probative medical evidence of record. As such, service connection is not warranted.

To the extent that outpatient treatment records reflect actinic keratosis and/or tinea versicolor we accept that the Veteran has had such conditions during the appeal period. However, as discussed above there is no evidence of either disability during service or within proximity to service. Furthermore, there is no competent evidence that either disability is attributable to service, to include herbicide exposure. Although the Veteran may not have specifically claimed entitlement to service connection for actinic keratosis or tinea versicolor of the face the Board takes an expanded view in addressing all skin disorders of record. As such, service connection is not warranted for actinic keratosis and/or tinea versicolor.

Although the Veteran has established a current disability the preponderance of the evidence weights against finding that the Veteran's basal cell carcinoma is related to his active service to include exposure to herbicides and as such service connection is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a skin disorder, to include basal cell carcinoma, actinic keratosis or tinea versicolor of the face is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


